DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-38 of copending Application No. 15/546,262 (reference application) and in view of Komatsu et al. (US 6,235,410). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 9-10 recite a coated metal sheet comprising a steel substrate, a metal coating of at least 40 wt.% Zn, and an outer layer of an amino acid of alanine, arginine, aspartic acid, cysteine, glutamine, lysine, methionine, proline, serine, threonine, or mixture thereof as well as weight ranges and product-by-process limitations overlapping claims 37-38 of the ‘262 application.  The courts have held that prima facie case of obviousness and as such the claims are obvious in view of each other.  See MPEP 2144.05.  It is noted that claims 37-38 of the ‘262 application stand withdrawn per a restriction requirement.  However, the claims are still pending and rejoinder remains a possibility as the last Office action mailed on 28 October 2020 indicates these claims as being in a withdrawn status.
Instant claims 2, 7-8, and 15 recite amino acids overlapping claim 37 of the ‘262 application.  Instant claims 3-4 overlap the weight range of claim 38 of the ‘262 application.  Instant claims 5-6 and 17 overlap the dry extract percentage recited in claim 37 of the ‘262 application.  Claims 16 and 18 recite product-by-process parameters overlapping claim 37 of the ‘262 application.
Instant claims 11-14 recite alloy compositions not specifically overlapping claims 37-38 of the ‘262 application. 
In a related field of endeavor, Komatsu teaches hot-dip Zn-Al-Mg plated steel sheets having good corrosion resistance and surface appearance (abstract).  The plated layer comprises Al: 4.0-10 wt.%, Mg: 1.0-4.0 wt.%, Ti: 0.002-0.1 wt.%, B: 0.001-0.045 wt.% and the balance Zn (Column 3 lines 1-12).  This results in a plating structure including a primary crystal Al phase in a matrix of Al/Zn/Zn2Mg which improves corrosion resistance and surface appearance (Column 5 lines 1-9).
As the instant application, the ‘262 application, and Komatsu are directed to Zn-coated steel sheets, they are considered analogous.  Accordingly, the Zn-based alloys recited in claims 11-14 are obvious in view of the ‘262 application and that which is disclosed by Komatsu as these Zn-based alloys are known to have improved corrosion resistance and surface appearance.  See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-51 of copending Application No. 15/546,421 (reference application) and in view of Komatsu et al. (US 6,235,410). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 9-10 recite a coated metal sheet comprising a steel substrate, a metal coating of at least 40 wt.% Zn, and an outer layer of an amino acid of alanine, arginine, aspartic acid, cysteine, glutamine, lysine, methionine, proline, serine, threonine, or mixture thereof as well as weight ranges and product-by-process limitations overlapping claims 50-51 of the ‘421 application.  The courts have held that this overlap establishes a prima facie case of obviousness and as such the claims are obvious in view of each other.  See MPEP 2144.05.  It is noted that claims 50-51 of the ‘421 application stand withdrawn per a restriction requirement.  However, the claims are still pending and rejoinder remains a possibility applicant’s amendment filed 04 January 2021 indicates these claims as being in a withdrawn status.
Instant claims 2, 7-8, and 15 recite amino acids overlapping claim 50 of the ‘421 application.  Instant claims 3-4 overlap the weight range of claim 51 of the ‘421 application.  Instant claims 5-6 and 17 overlap the dry extract percentage recited in claim 50 of the ‘421 application.  Claims 16 and 18 recite product-by-process parameters overlapping claim 50 of the ‘421 application.
Instant claims 11-14 recite alloy compositions not specifically overlapping claims 50-51 of the ‘421 application. 
In a related field of endeavor, Komatsu teaches hot-dip Zn-Al-Mg plated steel sheets having good corrosion resistance and surface appearance (abstract).  The plated layer comprises Al: 4.0-10 wt.%, Mg: 1.0-4.0 wt.%, Ti: 0.002-0.1 wt.%, B: 0.001-0.045 wt.% and the balance Zn (Column 3 lines 1-12).  This results in a plating structure including a primary crystal Al phase in a matrix of Al/Zn/Zn2Mg which improves corrosion resistance and surface appearance (Column 5 lines 1-9).
As the instant application, the ‘421 application, and Komatsu are directed to Zn-coated steel sheets, they are considered analogous.  Accordingly, the Zn-based alloys recited in claims 11-14 are obvious in view of the ‘421 application and that which is disclosed by Komatsu as these Zn-based alloys are known to have improved corrosion resistance and surface appearance.  See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites a 2 and is broader in scope than the recited 0.1-200 mg/m2 recited in claim 1 and accordingly is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (US 2014/0360630).
Considering claims 9 and 17, Arnold teaches a wet-chemical pre-treatment of zinc surface (abstract).  An example is taught of an electrically galvanized steel sheet (Paragraph 106) containing at least 40 at.% Zn (Paragraph 17) treated with an aqueous solution (i.e. containing water) of glycine, glutamine, glutamic acid, or lysine, and a 
Considering claim 16, the amino acid is added at 15-200 g/L (Paragraph 37) including examples which fall within the instant range (Table 1).  See MPEP 2131.03.
Considering claim 18, Arnold teaches the exemplary use of lysine with an isoelectric point of 9.7 at a pH of 9.0 (Table 1).  See MPEP 2131.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2014/0360630) as applied to claim 9 above.
Considering claim 15, the teachings of Arnold as applied to claim 1 are outlined above.  In addition, Arnold teaches where threonine may be used for the amino acid (Paragraph 21).
While not teaching a singular example of the instantly claimed metal sheet using threonine or proline as claimed, this would have been obvious to one of ordinary skill in .

Claims 1, 3-7, 9-10, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (US 2101/0261024).
Considering claims 1 and 7, Sakashita teaches surface treated steel sheets with an anti-corrosive layer thereon (abstract).  The steel may be plated with a Zn-containing layer with a Zn content of at least 40% or more (Paragraph 13).  The anticorrosive layer may contain glycine, glutamic acid salts (i.e. salts of glutamine), etc. to form a layer of 0.001-1 g/m2 (Paragraph 11).  This range overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
While not expressly teaching a singular example of the instantly claimed coated metal sheet this would have been obvious in view of the teachings of Sakashita as this is considered a conventionally known combination of amino acid and weight known to afford corrosion resistant layers and one would have had a reasonable expectation of success.
Considering claims 3-4, Sakashita teaches where the coating layer is present in an amount of 0.001-1 g/m2
Considering claims 5-6, Sakashita teaches the use of the amino acid material alone for the layer (Paragraph 20) and is considered to teach where the material may optionally be all of the anti-corrosion layer (e.g. ~100%).
Considering claim 9, the recitation of “obtained by a method…” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed metal sheet.  See MPEP 2113.  Sakashita is considered to meet the instant limitations in that Sakashita teaches a substantially identical amino-acid coated layer on a Zn-plated steel sheet and is silent regarding the presence of group IIIB and IVB metals, absent an objective showing.
Considering claim 10, Sakashita teaches where the coating layer is present in an amount of 0.001-1 g/m2 (Paragraph 11).  See MPEP 2144.05.
Considering claim 14, Sakashita teaches where the steel may be hot-dip galvanized (Paragraph 34).
Considering claims 16 and 18, the limitations regarding the solution used in the process are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent an objective showing as to how these process parameters affect the final structure of the metal sheet.  See MPEP 2113.
Considering claim 17, Sakashita teaches the use of the amino acid material alone for the layer (Paragraph 20) and is considered to teach where the material may optionally be all of the anti-corrosion layer (e.g. ~100%).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (US 2101/0261024) as applied to claim 9 above further in view of Komatsu et al. (US 6,235,410).
Considering claims 11-13, the teachings of Sakashita as applied to claim 9 are outlined above.  Sakashita teaches Zn-plated steels including alloys containing alloys of one or more of Al and Mg (Paragraph 34).  However, Sakashita does not teach the claimed Mg content.
In a related field of endeavor, Komatsu teaches hot-dip Zn-Al-Mg plated steel sheets having good corrosion resistance and surface appearance (abstract).  The plated layer comprises Al: 4.0-10 wt.%, Mg: 1.0-4.0 wt.%, Ti: 0.002-0.1 wt.%, B: 0.001-0.045 wt.% and the balance Zn (Column 3 lines 1-12).  This results in a plating structure including a primary crystal Al phase in a matrix of Al/Zn/Zn2Mg which improves corrosion resistance and surface appearance (Column 5 lines 1-9).
As Sakashita and Komatsu are directed to Zn-coated steel sheets, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the Zn-coated steel sheet with the Zn-based alloy taught by Komatsu as these Zn-based alloys are known to have improved corrosion resistance and surface appearance and one would have had a reasonable expectation of success.  Further, the composition disclosed by modified Sakashita overlaps and renders obvious that which is claimed.  See MPEP 2144.05.

Claims 1-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bibber (US 2004/0104122) in view of Sakashita et al. (US 2101/0261024).
Considering claim 1, Bibber teaches a zinc plated steel article with a coating of amino acids (abstract) including the use of steel strips (Paragraph 11) (i.e. a sheet).  The coating may comprise only amino acids (Paragraph 8).  Examples of amino acids comprises glutamic acid, leucine, lysine, proline, aspartic acid, etc. are disclosed (Paragraph 21).  The coating affords corrosion resistance and assists paint adhesion (Paragraph 6).  However, Bibber does not teach the claimed weight of zinc or mass of the coating.
In a related field of endeavor, Sakashita teaches surface treated steel sheets with an anti-corrosive layer thereon (abstract).  The steel may be plated with a Zn-containing layer with a Zn content of at least 40% or more to reduce the rate of corrosion (Paragraph 13).  The anticorrosive layer may contain glycine, glutamic acid salts (i.e. salts of glutamine), etc. to form a layer of 0.001-1 g/m2 (Paragraph 11) and where this is sufficient to afford corrosion protection without adverse effect (Paragraph 30).  This range overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
As both Bibber and Sakashita teach corrosion resistant coatings of amino acids, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Bibber with the Zn-content and coating mass as taught 
Considering claim 2, Bibber teaches the use of proline (Paragraph 21).
Considering claims 3-4, Sakashita teaches where the layer has weight of 0.001-1 g/m2 (Paragraph 11).  See MPEP 2144.05.
Considering claims 5-6, Bibber teaches where the layer may only comprise the amino acid (Paragraph 8) which is considered to teach where the material may optionally be all of the anti-corrosion layer (e.g. ~100%).
Considering claims 7-8, Bibber teaches the use of proline (Paragraph 21).  
Considering claim 9, the recitation of “obtained by a method…” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed metal sheet.  See MPEP 2113.  Modified Bibber is considered to meet the instant limitations in that modified Bibber teaches a substantially identical amino-acid coated layer on a Zn-plated steel sheet and is silent regarding the presence of group IIIB and IVB metals, absent an objective showing.
Considering claim 10, Sakashita teaches where the layer has weight of 0.001-1 g/m2 (Paragraph 11).  See MPEP 2144.05.
Considering claim 14, Sakashita teaches where the steel may be hot-dip galvanized (Paragraph 34).
Considering claim 15, Bibber teaches the use of proline (Paragraph 21).
Considering claims 16 and 18, the limitations regarding the solution used in the process are considered product-by-process limitations and are not considered to render 
Considering claim 17, Bibber teaches where the layer may only comprise the amino acid (Paragraph 8) which is considered to teach where the material may optionally be all of the anti-corrosion layer (e.g. ~100%).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abou-Memeh (US 7,335,248) teaches a similar anti-fouling coating as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784